Citation Nr: 1448811	
Decision Date: 11/04/14    Archive Date: 11/10/14	

DOCKET NO.  10-34 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for the residuals of traumatic brain injury (previously evaluated as headaches, to include an asymptomatic pineal cyst).

2.  Entitlement to an evaluation in excess of 30 percent for left homonymous hemianopia, to include left-sided blurry vision.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from September 1996 to September 2000, and from May 2006 to June 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2009 and July 2011 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In the July 2011 rating decision, the RO awarded a 40 percent evaluation for the residuals of traumatic brain injury (previously evaluated as headaches, to include an asymptomatic pineal cyst) effective from October 23, 2008, the date of a change in the law governing the evaluation of service-connected traumatic brain injuries.

The Veteran's claims files are in the Virtual VA and Veterans Benefits Management System (VBMS) electronic files.  There are currently no medical treatment records in Virtual VA.

Finally, for reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the current severity of the Veteran's service-connected residuals of traumatic brain injury and left eye disability.  In pertinent part, it is contended that current manifestations of those disabilities are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the respective 40 percent and 30 percent schedular evaluations now assigned.

At the outset, it should be noted that, in addition to the aforementioned 40 percent evaluation for the service-connected residuals of traumatic brain injury, the Veteran is in receipt of a separate 30 percent evaluation for a chronic cognitive disorder (not otherwise specified) with adjustment disorder with mixed depression and anxiety.  Moreover, while in March, April, and July 2011, addendum opinions were offered regarding certain aspects of the Veteran's traumatic brain injury, he last underwent a VA compensation and pension examination for the purpose of determining the severity of that disability in November 2010, at this point, almost four years ago.  Significantly, the 40 percent evaluation now in effect for the Veteran's service-connected residuals of traumatic brain injury was based in large part on the aforementioned July 2011 addendum, which is itself at this point more than three years old.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous VA examination would be appropriate prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Turning to the issue of an increased evaluation for the Veteran's service-connected left eye disability, the Board notes that all adjudications up to this point have been confined exclusively to the visual field defect in the Veteran's left eye, the result of a serious motor vehicle accident in July 2006.  However, VA ophthalmologic examinations in June 2008, September 2009, and November 2010 have noted the presence of some loss of visual field not only in the Veteran's left eye, but also in his right eye.  Significantly, service connection is apparently in effect only for left homonymous hemianopia, to include left-sided blurry vision.  Nonetheless, in a Supplemental Statement of the Case dated in July 2011, it was noted that the Veteran was service connected for visual field deficits in both eyes, and that his evaluation had been assigned based on visual field deficits in both eyes.  Further noted was that VA ophthalmologic examinations in June 2008, September 2009, and November 2010 warranted no more than a 30 percent evaluation for the Veteran's visual field deficits in both eyes, with such evaluation being warranted when a visual field defect exists in both eyes, and results in the loss of the inferior half of the visual field in both eyes.  Under the circumstances, additional development/clarification will be undertaken prior to a final adjudication of the Veteran's claim for an increased evaluation for his service-connected eye disability.

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should take all appropriate action, to include the procurement of any "missing" rating decisions, necessary to clarify whether service connection is currently in effect only for the Veteran's left eye, or, rather, for a disability, including a loss of visual field, in both eyes.  All such information and documentation, once obtained, should be made a part of the Veterans Benefits Management System (VBMS) electronic file.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to July 2011, the date of the most recent VA addendum opinion, should then be obtained and incorporated in the VBMS electronic file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the electronic file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the VBMS file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  The Veteran should then be afforded additional VA traumatic brain injury and ophthalmologic examinations in order to more accurately determine the current severity of his service-connected eye disability and residuals of traumatic brain injury.  The Veteran is hereby notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Regarding the Veteran's residuals of traumatic brain injury, the examiner is instructed that the examination should be conducted in compliance with the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8045, which became effective on October 23, 2008.  Moreover, to the extent possible, the examiner should attempt to differentiate symptomatology due solely to the Veteran's service-connected residuals of traumatic brain injury from that more appropriately attributable to his service-connected chronic cognitive disorder with adjustment disorder with mixed depression and anxiety.

Regarding the Veteran's service-connected left and/or right eye disability, the examination should be conducted in compliance with the provisions of 38 C.F.R. §§ 4.76a and 4.77 governing evaluation of visual fields, to include a determination of the average concentric contraction of the visual field of one or both eyes through the measurement of the remaining visual field (in degrees) at each of eight principal meridians 45 degrees apart (that is, temporally, down temporally, down, down nasally, nasally, up nasally, up, and up temporally), adding them, and dividing the sum by 8.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's VBMS electronic file.  In addition, the examiners must specify in their reports that the Veteran's entire VBMS electronic file has been reviewed.

4.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with the directives of this REMAND, and that the evaluating examiners have documented their consideration of all records contained in VBMS.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  

5.  The AOJ should then readjudicate the Veteran's claims for increased evaluations for his service-connected residuals of traumatic brain injury and left (and/or right) eye disability.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in July 2011.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



